internal_revenue_service number release date uil nos cc fip plr-107447-01 date legend company dealer state a manufacturer m b c d administrator insurance_company r dear this responds to letters dated january and date in which company requested certain rulings the requested rulings are that the contracts under which company provides coverage for motor vehicles against mechanical breakdown beyond the coverage afforded by the manufacturer’s warranties qualify as insurance contracts and company will be treated as an insurance_company for federal_income_tax purposes in the year facts company is incorporated in state a company is not recognized as an insurance_company under the laws of state a all of the stock of company is owned by dealer which is engaged in business as an automobile dealership company and is also incorporated under the laws of state a dealer is owned by five related individuals company’s only business activity is the issuing of motor_vehicle service contracts mvscs in which it is the obligor the mvscs will be marketed by dealer which is a franchisee of manufacturer m and is licensed to sell new b c and d lines of motor vehicles the mvsc provides the purchaser with protection against economic loss for certain expenses related to mechanical breakdown and repair of the purchased motor_vehicle that are not covered by the manufacturer’s warranty the mvsc also covers a portion of i towing costs ii replacement rental costs and iii emergency roadside service labor associated with a mechanical breakdown the mvsc does not cover any preventative or routine maintenance eg oil or other fluid changes or engine tune ups or similar services it also does not cover incidental or consequential damages such as property damage personal injury inconvenience or loss of automobile use the terms of the mvsc provide that company agrees to pay for the repair or replacement of any covered parts that are defective in materials or workmanship except for the deductible for the contract period the contract period which varies based upon the coverage selected is based upon a maximum period of time or a maximum number of miles driven whichever occurs first as indicated above the terms of the mvsc do not cover parts that are covered by a manufacturer’s warranty therefore except for the coverage of certain towing and rental replacement costs or those mvscs that cover parts that are not covered by a manufacturer’s warranty liability under the mvsc does not arise until the manufacturer’s warranty expires further company represents that none of the mvscs issued by company will cover payment for costs for which either the manufacturer or dealer would be liable under warranties associated with the vehicle or other products sold when dealer sells an automobile dealer offers the purchaser of the vehicle a mvsc to supplement the manufacturer’s warranty dealer is authorized to complete the form provided by company and to collect the premium from the purchasers of the mvscs for each mvsc sold dealer remits a specific_portion of the premium to company and retains the balance as a commission company does not provide repair services to the holders of mvscs company merely reimburses the repairing facility or the holder of the mvsc for costs of automotive repairs covered under the agreement the mvsc allows the contractholder to choose the repair facility under the mvsc the purchaser must then have a problem diagnosed and report an estimate of the cost of repairs to administrator for approval prior to starting any work the mvscs are administered for company by administrator administrator is unrelated to company and dealer administrator is responsible for preparing weekly claims paid and claims pending reports and investigating and processing all claims presented under the mvsc program notwithstanding these contracts with administrator company is the obligor on the mvsc and is liable to the contractholders of the mvscs in the event that a contractholder cancels coverage under the mvsc prior to its expiration date company would make a refund to the contractholder of the unexpired portion of the mvsc premium pursuant to a formula set forth in the mvsc company has entered into a reinsurance agreement with insurance_company r an unrelated insurance_company who agreed to indemnify company for excess losses on mechanical breakdown occurrences pursuant to the mvscs more specifically company initially takes all of the risk on the mvscs that are written company then reinsurers with insurance_company r risk over dollar_figure per contract written during each 12-month_period on an aggregate stop loss basis over the next four years company plans to undertake an increasing amount of mvsc business that dealer is expected to produce for it including at a future time extended warranty mechanical breakdown contracts on used motor vehicles thus increasing the number of risk exposures to which company is subject other than dealer allowing company to incrementally write a greater portion of the extended warranty business that it can produce there are no written or unwritten agreements understandings etc between dealer and its shareholders with respect to company’s operations law and analysis sec_831 of the internal_revenue_code provides that taxes as computed in sec_11 are imposed for each taxable_year on the taxable_income of each insurance_company other than a life_insurance_company insurance_companies subject_to tax under sec_831 of the code are required to determine gross_income under sec_832 sec_832 provides that one of the items taken into account is the combined gross amount earned during the taxable_year from investment_income and from underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners sec_832 defines underwriting_income as premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that premiums earned on insurance contracts during the taxable_year is the amount generally computed as follows from the amount of gross premiums written on insurance contracts during the taxable_year deduct return_premiums and premiums_paid for reinsurance and to the amount determine in add of the unearned premiums on outstanding business at the end of the preceding_taxable_year and deduct of the unearned premiums on outstanding business at the end of the taxable_year sec_1_831-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 of the code the term_insurance companies means only those companies that qualify as insurance_companies under the definition in former sec_1_801-1 now sec_1_801-3 of the regulations sec_1_801-3 of the regulations provides that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 further provides that though the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding that the taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that the taxpayer was not recognized as an insurance_company for state law purposes neither the code nor the regulations define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involv ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against a loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 as modified by revrul_2001_31 2001_26_irb_1348 while parent_corporation purchased a group-term_life_insurance from its wholly owned insurance subsidiary this did not cause the arrangement to be self-insurance because the economic risk of loss was not that of parent if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums see cloughtery packing co f 2d pincite based on the information submitted we conclude that for federal_income_tax purposes the mvscs are insurance contracts not prepaid service contracts unlike prepaid service contracts the mvscs are aleatory contracts under which company for a fixed price is obligated to indemnify the purchaser of the mvsc for economic loss not covered by warranties provided by a manufacturer or a retailer arising from the mechanical breakdown of and repair expense to a purchased motor_vehicle thus the mvscs are not prepaid service contracts because company’s liability is limited to indemnifying the mvsc contractholder for losses in the event a mechanical breakdown occurs company does not provide any repair services itself and does not provide reimbursement for any preventative maintenance services provided by another entity nor is it providing for any reimbursement for any obligations that are properly the obligations either of dealer or manufacturer m further by accepting a large number of risks company has distributed the risk of loss under the qualifying vehicle protection contracts so as to make the average loss more predictable based on company’s representations concerning its business activities in providing the mvscs we find company’s primary and predominant business activity during is the issuing of the mvscs which we conclude are insurance contracts for federal_income_tax purposes thus under sec_1_801-3 of the regulations company qualifies as an insurance_company for purposes of sec_831 of the code for conclusions for mvscs issued by company as described above are considered insurance contracts for federal tax purposes in company is taxable under sec_831 as an insurance_company other than a life_insurance_company caveats except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling has been requested and no opinion is expressed concerning whether company’s gross premiums written include the entire amount the purchasers of the vehicle protection contracts pay to the participating dealers for their contracts no ruling has been requested and no opinion is expressed concerning what amount if any paid_by the purchasers of the mvscs and retained by dealer is deductible as a commission expense by taxpayer the rulings contained in this letter are based upon information and representations submitted by company while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely acting associate chief_counsel financial institutions and products by donald j drees jr senior technician reviewer branch
